On August 14, 1917, at about ten-thirty o'clock in the evening, the plaintiff was driving a two seated vehicle, commonly called a carryall, upon Elmwood avenue in the direction of Providence and at the time of the accident he had reached a point in the town of Warwick near the intersection of Elmwood avenue and Pawtuxet avenue. He had a load of vegetables which he intended to dispose of in Pawtucket the following morning. *Page 344 
The defendant was driving his automobile in the same direction that the plaintiff was proceeding with his horse and carriage and both were traveling upon their right-hand side of the road. The larger and central portion of the traveled way is madacamized. The macadam however is paralleled upon either side by a narrower strip of "dirt road," so-called, upon which moving vehicles may safely and properly encroach. At the time of the accident the plaintiff was driving with his right wheels upon the strip of dirt and his left wheels upon the macadam. The defendant was driving his automobile entirely upon the macadamized part of the road and was not therefore as far to the right as the plaintiff. While the plaintiff and the defendant were thus proceeding the latter saw another automobile approaching from the opposite direction with bright headlights. Upon coming nearer the driver of the approaching automobile dimmed his lights, whereupon the defendant did likewise. Almost immediately, and too late to avoid a collision, the defendant discovered the carriage of the plaintiff only a few feet ahead of him. The right-hand end of the fender of the automobile struck the left-hand rear wheel of the carriage.
The case was tried to a jury in the Superior Court. The defendant claimed, and offered testimony to show, that the plaintiff was traveling without any light upon his carriage visible to a person approaching from the rear; that the street was not well lighted at the locus of the accident. That the night was somewhat cloudy and that under the conditions existing he could not have discovered, by reasonable vigilance, the presence of the carriage in time to avoid it.
The questions presented for the consideration of the jury were, (1) Did the plaintiff have any lights upon his carriage and (2), Was the place of the accident sufficiently illuminated to have enabled the defendant, if he had been in the exercise of proper care, to have seen the plaintiff's carriage in time to escape a collision?
The jury rendered a general verdict for the defendant and also found specially that the plaintiff's carriage was without *Page 345 
lights. Upon motion of the plaintiff a new trial was granted by the trial judge and the case is now before this court upon the exception of the defendant to that ruling.
The trial judge, in granting the plaintiff's motion for a new trial, did not file any rescript pointing out his reasons for so doing. The meager endorsement upon the file wrapper indicating that the plaintiff's motion for a new trial had been heard and granted is all that is vouchsafed to us. When the transcript of testimony is turned to and examined with a view to discerning something which might have actuated the trial judge in his decision or at least might explain or account for his attitude upon the motion for a new trial, the difficulty is increased rather than lessened and the effort to discover something in that line fails.
There is much testimony of a substantial character upon which the jury might well find a verdict for the defendant. A number of witnesses for the defendant testified to the effect that the plaintiff did not have any lights upon his carriage and that the light at the place of the accident was barely sufficient to enable a person to see the plaintiff's vehicle a few feet away. It is not too much to say that the preponderance of the testimony upon both questions was in favor of the defendant. The defendant's witnesses appear to have given their testimony in a clear, plain and straightforward manner. The jury had a right to believe them and the verdict shows that they did believe them.
In the case of Wilcox v. The Rhode Island Co.,29 R.I. 292, commonly referred to as the Wilcox case, this court said in the course of its opinion, referring to nisi prius courts, "Those courts ought to independently exercise their power, to grant new trials, and, with entire freedom from the rule which controls appellate tribunals, they ought to grant new trials whenever their superior and more comprehensive judgment teaches them that the verdict of the jury fails to administer substantial justice to the parties in the case."
In view of the Wilcox case the majority of this court take the position that it is precluded from any consideration of *Page 346 
or inquiry into the justness of the decision of trial courts in matters of new trial, except when there is found to be an error of law or an absence of any supporting testimony. Accepting, for the sake of the argument, the principle or the practice sought to be established by the above quoted language from the Wilcox
case, and giving to it all the force and breadth which can be reasonably claimed for it, is this court so bound by it that it cannot, in a case like the present, sustain the exception when no reason appears for the action of the trial court and there is abundant testimony to sustain the verdict of the jury? I cannot believe that the language in question restricts or should restrict the action of this court to such an extent.
The overruling of the exception in this case is practically saying that the trial judge may, without any discernible reason or upon his mere whim or caprice, grant or deny a motion for a new trial and that this court is powerless to correct the error. It does not seem possible that the court, in announcing its decision in the Wilcox case, could have intended to place itself in such a helpless situation. Taking the language of theWilcox case as it stands, it should not, in my opinion, be so construed as to form a barrier beyond which this court cannot go in a case like the present, where the record furnishes no reason for the action of the trial court and the imagination fails to supply one.
Such a construction is pro tanto an abrogation of the powers conferred upon this court by our constitution and by our statute. By Section 1, Article of Amendment XII of the Constitution of Rhode Island it is provided that "The supreme court shall have final revisory and appellate jurisdiction upon all questions of law and equity . . . and shall also have such other jurisdiction as may, from time to time, be prescribed by law."
By Section 2 of Chapter 1 of The Court and Practice Act passed at the January Session of the General Assembly, 1905, and now Section 2 of Chapter 272, General Laws of 1909, it is provided that "the supreme court shall have *Page 347 
general supervision of all courts of inferior jurisdiction to correct and prevent errors and abuses therein when no other remedy is expressly provided."
The language of the Wilcox case, decided in 1908, so far as it bears upon the point in question, is merely a pronouncement of this court and if it is not possible to give to it a more liberal interpretation, than the majority opinion would seem to indicate, it should be modified to the end that this court may again exercise the power which the constitution and statute confer upon it and which will enable it to deal more satisfactorily with cases like the one at bar.
Looking at the Wilcox case and examining the authorities therein cited and upon which it rests, it is found to be destitute of any secure or stable foundation. It will not be disputed that the value of an authority must be determined by taking into account the particular constitution and statutes of the state under which the decision is rendered, and that in another state such authority is worthy of consideration only when, and so far as, the powers conferred by the constitution and statutes of the one State are in harmony with the powers conferred by the constitution and statutes of the other.
The portions of the opinion in the Wilcox case which relate to the question now being discussed are founded upon two cases therein cited, Dewey v. The Chicago  N.W.R.R. Co., 31 Iowa 373
and Clark v. Great Northern Railway Co. et al., 37 Wn. 537. These cases may be conveniently referred to as the Iowa case and the Washington case.
The Washington case closely follows the Iowa case. In neither of these two states does the constitution or the statute confer upon the Supreme Court the broad and explicit powers which are conferred upon our court by our constitution and our statute.
The Constitution of Iowa, Article V, Section 4, provides that, "The supreme court shall have appellate jurisdiction only in cases in chancery and shall constitute a court for the correction of errors at law." *Page 348 
In the Iowa case, decided in 1871, the court cites no authority in support of the rule stated as to the duty of nisiprius courts in the matter of motions for new trials. In that case the defendant's motion to set aside the verdict on the ground that the evidence was not sufficient to sustain it was denied by the trial court. In some way it appeared on appeal though in what manner is not disclosed, that the decision of the trial court was based upon the assumption that a new trial would not avail the defendant and that the questions might as well be settled by the Supreme Court under the trial already had. Butnevertheless the Supreme Court examined the testimony, found itinsufficient to support the verdict, and reversed the judgment ofthe court below, the court including in its opinion the dictum which is now the basis of the Wilcox case.
The Constitution of Washington provides that, "The Supreme Court shall have original jurisdiction in habeas corpus, and quo warranto and mandamus as to all state officers, and appellate jurisdiction in all actions and proceedings" and "shall also have power to issue writs of mandamus, review, prohibition, habeas corpus, certiorari, and all other writs necessary and proper to the complete exercise of its appellate and revisory jurisdiction."
In the Washington case the court cites some authorities, in addition to the Iowa case, to the effect that where the trial judge is convinced that the verdict is clearly against the weight of the evidence it is his duty to grant a new trial. Such authorities have no application to a case like the one at bar where it is obvious to anyone that the verdict is not against the weight of the evidence but rather in accordance with it. In the Washington case the lower court had denied the motion for a new trial and the Supreme Court reversed that decision upon two grounds, one of which was that the trial court had "failed toproperly exercise the power and discretion vested in it."
In McMahon v. The Rhode Island Company, 32 R.I. 237, decided in 1911, this court followed and approved the doctrine *Page 349 
proclaimed in the Wilcox case and in further support thereof cited the case of Kansas Pac. R. Co. v. Kunkel, 17 Kan. 172, and quoted from that portion of the opinion of Mr. Justice BREWER in which he distinguished the powers of trial and appellate courts as follows: "The functions of the two are widely dissimilar. The one has the same opportunity as the jury for forming a just estimate of the credence to be placed in the various witnesses, and if it appears to him that the jury have found against the weight of the evidence it is his imperative duty to set the verdict aside. We do not mean that he is to substitute his own judgment in all cases for the judgment of the jury, for it is their province to settle questions of fact; and when the evidence is nearly balanced, or is such that different minds would naturally and fairly come to different conclusions thereon he has no right to disturb the findings of the jury, although his own judgment might incline him the other way."
The language above quoted does not sanction the application of the Wilcox case to the case at bar but on the contrary demonstrates the preposterousness of any attempt to so apply it. The language referred to not only protects the verdict of a jury from any interference on the part of the trial court in cases like the one at bar, where there is preponderance of testimony, but it also goes much further and condemns the interposition of the trial court in cases where the evidence is nearly balanced as well as in cases where different minds would naturally andfairly come to different conclusions.
Our constitution and statute confer upon this court broad and specific powers and impose upon it a definite duty. It is charged with a "general supervision of all courts of inferior jurisdiction to correct and prevent errors and abuses therein." No such ample or comprehensive powers are conferred upon the Supreme Court of either of the States mentioned, by constitution or statute. Therefore, being without any substantial foundation, the authoritative value of the Wilcox case becomes insignificant, if it is not wholly lost. *Page 350 
I do not contend that the so-called principle of the Wilcox
case should not be applied in some cases where the record discloses circumstances warranting its application, but to impute to it an importance sufficient to stifle all freedom of action on the part of this court in cases like the one at bar, in my opinion, amounts to a denial of justice. The defendant's exception should be sustained.